Ryan, C. J.
This appeal, being on the calendar of last term, was affirmed under the rule, for nonappearance of the appellant.
The appellant makes this motion at this term, within sixty days after the affirmance (R. S., § 3071), in the nature of a motion for a rehearing (Bonin v. Railway Co., 43 Wis., 210), to reinstate the appeal.
The failure of the appellant to prepare for the hearing of the appeal was manifestly owing to a misunderstanding between the counsel of the respective parties. And the appellant ought to be relieved on terms, if he can he.
The question is, whether the statute authorizing the record to be retained here for sixty days, continues the jurisdiction of the court over the appeal after the term of judgment. This precise question has never been decided.
Without the statute, the jurisdiction of the court over the appeal would undoubtedly expire with the term of judgment. But the manifest object of the statute is to preserve the jur*644isdiction of the court for the time limited, whether or not the term of judgment expire within it. The mere fact that the record remains here would not continue j urisdiction over it. But while it remains here under and by force of the statute, it remains subject to the jurisdiction of the court. Pringle v. Dunn, 39 Wis., 435.
By the Court. —The motion is granted on terms.